 

--------------------------------------------------------------------------------

 
Exhibit 10.1
EIGHTH AMENDMENT TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT


This EIGHTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated effective as of December 31, 2012, is by and among COVENANT
TRANSPORT, INC., a Tennessee corporation (“CTI”), CTG LEASING COMPANY, a Nevada
corporation (“CTGL”), SOUTHERN REFRIGERATED TRANSPORT, INC., an Arkansas
corporation (“SRT”), COVENANT ASSET MANAGEMENT, INC., a Nevada corporation
(“CAM”), COVENANT TRANSPORT SOLUTIONS, INC., a Nevada corporation (“CTS”), and
STAR TRANSPORTATION, INC., a Tennessee corporation (“ST”, and together with CTI,
CTGL, SRT, CAM, and CTS, individually a “Borrower” and collectively,
“Borrowers”), COVENANT TRANSPORTATION GROUP, INC., a Nevada corporation and the
owner (directly or indirectly) of all of the issued and outstanding capital
stock of Borrowers (“Parent”), the Lenders (defined below) party to this
Amendment, and BANK OF AMERICA, N.A., a national banking association, as agent
for Lenders (in such capacity, “Agent”).  Capitalized terms used but not
otherwise defined herein shall have the meanings given to such terms in the
Credit Agreement (defined below).
 
R E C I T A L S:
 
A.           The Borrowers, the Parent, the lenders from time to time party
thereto (the “Lenders”) and the Agent are parties to that certain Third Amended
and Restated Credit Agreement, dated as of September 23, 2008 (as previously
amended, as amended hereby and as otherwise amended, restated or modified from
time to time, the “Credit Agreement”);


B.           The Parent has executed that certain Third Amended and Restated
Parent Guaranty Agreement dated as of September 23, 2008 (as amended to the date
hereof, the “Parent Guaranty”); and


C.           The Borrowers, the Parent, the Lenders and the Agent desire that
the Credit Agreement be amended in certain respects in accordance with the terms
of this Amendment.


NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the Credit Agreement is hereby amended and the parties hereto
covenant and agree as follows:


1.           Recitals.  The foregoing Recitals are accurate and are incorporated
herein and made a part hereof for all purposes.
 
2.           Amendments to Credit Agreement.  Subject to the terms and
conditions set forth herein, the Credit Agreement is hereby amended as follows:
 
(a)           Amendments to Definitions.  The following definitions in Section
1.1 of the Credit Agreement are hereby amended and restated (or added) to read
in their entirety as follows:
 
 
 
1

--------------------------------------------------------------------------------

 

“Applicable Margin:  with respect to any Type of Loan, the margins set forth
below, as determined by the Average Pricing Availability for the most recently
ended Fiscal Quarter:
 
Level
Average Pricing Availability
Base Rate Loans
LIBOR   Loans
L/C Fee
I
> $75,000,000
.50%
1.50%
1.50%
II
≤ $75,000,000 but > $50,000,000
.75%
1.75%
1.75%
III
≤ $50,000,000 but > $25,000,000
1.00%
2.00%
2.00%
IV
≤ $25,000,000
1.25%
2.25%
2.25%



Commencing effective January 1, 2013, margins shall be determined as if Level
III were applicable.  Commencing on April 1, 2013, and continuing on the first
day of each Fiscal Quarter thereafter, the margins shall be subject to increase
or decrease based upon the Agent’s determination of Average Pricing Availability
for the most recently ended Fiscal Quarter, with any such change to be effective
on the first day of the Fiscal Quarter.  Notwithstanding the foregoing, if, by
the first day of a month, any financial statements and Compliance Certificate
due in the preceding month have not been received, then the margins shall be
determined as if Level IV were applicable, from such day until the first day of
the calendar month following actual receipt.”
 
“Availability Block:  $0, at all times during the term hereof.”


“Eligible Assignee:  a Person that is (a) a Lender, U.S.-based Affiliate of a
Lender or Approved Fund; (b) any other financial institution approved by Agent,
each Issuing Bank, and Borrower Agent (which approval by Borrower Agent shall
not be unreasonably withheld or delayed, and shall be deemed given if no
objection is made within two Business Days after notice of the proposed
assignment), that is organized under the laws of the United States or any state
or district thereof, has total assets in excess of $5 billion, extends
asset-based lending facilities in its ordinary course of business and whose
becoming an assignee would not constitute a prohibited transaction under Section
4975 of the Code or any other Applicable Law; and (c) during any Event of
Default, any Person acceptable to Agent and each issuing Bank in their
discretion.”


“Fixed Charges:  the sum, without duplication, of (a) interest expense (other
than payment-in-kind), plus (b) cash rental expense, plus (c) any scheduled
principal payments on any Debt, plus (d) any Included Revolver Payments, plus
(e) any other voluntary or discretionary principal payments or other prepayments
on any Debt other than Permitted Voluntary Prepayments and repayments on the
Revolving Credit Facility other than Included Revolver Payments, plus (f) taxes
paid in cash, less (g) any cash tax refunds received, plus (h) Distributions
paid in cash, plus (i) payments made in respect of obligations under Capital
Leases, plus (j) scheduled reductions of the Real Estate Formula Amount based on
the Real Estate Amortization Amount, plus (k) an amount equal to 15% of the net
book value (calculated in accordance with GAAP) of Eligible Revenue Equipment
comprised of tractors and 8% of the net book value (calculated in accordance
with GAAP) of Eligible Revenue Equipment comprised of trailers, each as reported
on the Borrowing Base certificate dated as of the date of determination;
provided, however, that the amounts described in clauses (j) and (k) shall
commence with the one-month amounts for January 2013 and shall build monthly
until a full trailing twelve months for such amounts is included from and after
the measurement for the period ending December 31, 2013.”

 
2

--------------------------------------------------------------------------------

 

“Letter of Credit Subline:  an aggregate amount of $95,000,000, with the
following sublimits: (a) with respect to standby letters of credit, $75,000,000
and (b) with respect to commercial letters of credit, $20,000,000, as such
sublimits may be adjusted from time to time in accordance with Section
2.2.1(f).  The Letter of Credit Subline is part of, and not in addition to, the
Revolving Credit Facility.”
 
“Permitted Distributions:  (a) Upstream Payments, (b) the Distribution by CTI
and SRT of their Equity Interests in CVTI Receivables to Parent to facilitate
the merger of CVTI Receivables with and into Parent, and (c) Permitted Stock
Repurchases; provided, that no Default or Event of Default exists immediately
prior to or would result directly or indirectly from any of the foregoing
Distributions.”
 
“Permitted Stock Repurchases:  the repurchase of any outstanding Equity
Interests held by the public shareholders of Parent; provided that for any
repurchase (i) after giving effect to such repurchase, the aggregate amount of
such repurchases does not exceed $5,000,000, (ii) after giving effect to such
repurchase, Availability is greater than the greater of 25% of the Revolver
Commitment or $23,750,000 (after giving effect to the Availability Block), and
(iii) Average Availability is greater than the greater of 25% of the Revolver
Commitment or $23,750,000 (after giving effect to the Availability Block) for
the sixty (60) day period immediately preceding such repurchase.”
 
“Restricted Investment:  any Investment by an Obligor or a Subsidiary of an
Obligor, other than (a) Investments in Subsidiaries to the extent existing on
the Closing Date or as approved by the Required Lenders after the Closing Date;
(b) Cash Equivalents that are subject to Agent's Lien and control, pursuant to
documentation in form and substance satisfactory to Agent; (c) Investments in
any new Subsidiary created in accordance with the provisions of Section 10.2.9;
(d) loans and advances permitted under Section 10.2.6; (e) Permitted Stock
Repurchases; and (f) on or before May 31, 2016, the purchase (in one or more
transactions) by Parent or any of the Obligors of up to the remaining 51% of
Equity Interest in Transport Enterprise Leasing not owned by them, provided that
(i) the aggregate purchase price of such Equity Interest is not greater than
$15,000,000, (ii) after giving effect to such purchase, Availability is greater
than the greater of 25% of the Revolver Commitment or $23,750,000 (after giving
effect to the Availability Block), (iii) Average Availability is greater than
the greater of 25% of the Revolver Commitment or $23,750,000 (after giving
effect to the Availability Block) for the sixty (60) day period immediately
preceding such purchase, and (iv) the provisions of Section 10.1.9 have been
complied with; provided, however, that with respect any Investment under clause
(c) or (e) above, no Default or Event of Default exists immediately prior to or
would result directly or indirectly from such Investment; provided further,
however, that following any Investment under clause (f) above, the business of
Transport Enterprise Leasing (including the purchase, sale, leasing, financing,
and other dealing in revenue equipment both with owner-operators leased to the
Parent and its Subsidiaries and with third parties in the manner currently
conducted or reasonably related thereto) shall be deemed to comply with Sections
10.2.4, 10.2.5, 10.2.6, and 10.2.15 hereof.”
 

 
3

--------------------------------------------------------------------------------

 

“Revolver Termination Date:  September 23, 2017.”
 
“Trigger Period:  the period (a) commencing on the day that an Event of Default
occurs or Availability is less than the greater of 15% of the Revolver
Commitment or $14,250,000 at any time, and (b) continuing until no Event of
Default has existed and Availability has been greater than the greater of 15% of
the Revolver Commitment or $14,250,000 for at least 60 consecutive days.
 
“Unused Line Fee:  Commencing January 1, 2013, a fee equal to (a)(i) 0.375% per
annum at any time Average Pricing Availability is less than $50,000,000, or (ii)
0.50% per annum at any time Average Pricing Availability is greater than or
equal to $50,000,000, times (b) the average daily amount by which the Revolver
Commitments exceed the outstanding principal amount of all Revolver Loans and
aggregate undrawn amount of all outstanding Letters of Credit during any month
(or such shorter period if calculated on the Commitment Termination Date).”
 
“Value:  (a) for Equipment or Real Estate, its fair market value based upon the
most recent appraisals performed by an appraiser acceptable to Agent and
JPMorgan Chase Bank, N.A., and on terms satisfactory to Agent and JPMorgan Chase
Bank, N.A., and (b) for an Account, its face amount, net of any returns,
rebates, discounts (calculated on the shortest terms), credits, allowances or
Taxes (including sales, excise or other taxes) that have been or could be
claimed by the Account Debtor or any other Person.”
 
(b)           Deleted Definitions.  The following definitions in Section 1.1 of
the Credit Agreement are hereby deleted:
 
Consolidated Leverage Ratio
Adjusted EBITDAR
Consolidated Debt
Operating Leases
 
 
 
4

--------------------------------------------------------------------------------

 


(c)           Increase Revolver Commitments.  Schedule 1.1 to the Credit
Agreement is hereby deleted and the attached Schedule 1.1 is hereby inserted in
place thereof and in substitution therefor.
 
(d)           Amend Borrowing Base Certificate Reporting Requirement.  Section
8.1 of the Credit Agreement is hereby amended by deleting the reference to
“$15,000,000” and inserting “the greater of 20% of the Revolver Commitment or
$19,000,000” in place thereof and in substitution therefor.
 
(e)           Amend Letter of Credit Subline Limit.  Section 2.2.1(f) of the
Credit Agreement is hereby amended by deleting the reference to “$85,000,000”
and inserting “$95,000,000” in place thereof and in substitution therefor.
 
(f)           Delete Consolidated Leverage Covenant.  Section 10.4 of the Credit
Agreement is hereby deleted.
 
(g)           Amend Fixed Charge Coverage Testing.  Section 10.3 of the Credit
Agreement is hereby amended and restated in its entirety as follows:
 
“Fixed Charge Coverage Ratio.  At any time after December 30, 2012, during any
period (a) commencing on the day Availability is less than or equal to the
greater of 12.5% of the Revolver Commitment or $11,875,000 (after giving effect
to the Availability Block), and (b) continuing until Average Availability has
been greater than the greater of 12.5% of the Revolver Commitment or $11,875,000
(after giving effect to the Availability Block) for at least sixty consecutive
days, the Borrowers shall maintain a Fixed Charge Coverage Ratio as of the last
day of any month for the immediately preceding Twelve-Month Period of at least
1.0 to 1.0.”
 
(h)           Amend Permitted Debt and Permitted Liens.  Section 10.2.1(j) of
the Credit Agreement is hereby amended and restated in its entirety as follows:
 
“(j)           At any time, Debt secured by any Revenue Equipment, computer
equipment, or Real Estate that is not Collateral after giving effect to the
incurrence of such Debt, provided the aggregate amount of all such Debt does not
exceed $225,000,000;”
 
(i)            Amend Permitted Liens.  Section 10.2.2(q) of the Credit Agreement
is hereby amended and restated in its entirety as follows:
 
(q)           “At any time, Liens securing Debt permitted under Section
10.2.1(j);”
 
 
5

--------------------------------------------------------------------------------

 

(j)           Amend Field Exam and Appraisal Frequency.  Section 10.1.1(b) of
the Credit Agreement is hereby amended and restated in its entirety as follows:
 
“(b)           Reimburse Agent for all charges, costs and expenses of Agent in
connection with (i) up to two field examinations of any Obligor’s books and
records or any other financial or Collateral matters as Agent deems appropriate,
(ii) up to two appraisals of Pledged Equipment, and (iii) up to one appraisal of
Real Estate, in each case per Loan Year; provided, however, that if an
examination or appraisal is initiated during a Default or Event of Default, or
when Availability is less than or equal to the greater of 20% of the Revolver
Commitment or $19,000,000 (after giving effect to the Availability Block), then
each Obligor shall, and shall cause each Subsidiary to, reimburse Agent for all
charges, costs and expenses of Agent in connection with all field examinations
of any Obligor’s books and records or any other financial or Collateral matters
as Agent deems appropriate, up to two appraisals of Real Estate, and up to four
full appraisals of Pledged Equipment per Loan Year, without regard to such
limit.  Subject to and without limiting the foregoing, Borrowers specifically
agree to pay Agent’s then standard charges for each day that an employee of
Agent or its Affiliates is engaged in any examination activities, and shall pay
the standard charges of Agent’s internal appraisal group.  This Section shall
not be construed to limit Agent’s right to conduct examinations or to obtain
appraisals at any time in its discretion, nor to use third parties for such
purposes.”
 
(k)           Amend Cover Page.  The cover page to the Credit Agreement is
hereby amended to (x) delete the reference to “BANC OF AMERICA SECURITIES LLC,
and J.P. MORGAN SECURITIES INC. as Joint Lead Arrangers and Joint Book Runners”
and insert “BANK OF AMERICA, N.A. as Sole Lead Arranger and Sole Book Runner” in
place thereof and in substitution therefor, and (y) delete the reference to
“$85,000,000” and insert “$95,000,000 in place thereof and in substitution
therefor.
 
(l)           Amend Section 9.1.4 and Schedule 9.1.4.  The last sentence of
Section 9.1.4 is hereby amended to read in its entirety as follows:  “Except as
set forth on Schedule 9.1.4, as of December 31, 2012, with respect to
outstanding options to purchase Equity interests in Parent, there are no
outstanding options to purchase, warrants, subscription rights, agreements to
issue or sell, convertible interests, phantom rights or powers of attorney
relating to any Equity Interests of any Obligor or any Subsidiary.”  The portion
of Schedule 9.1.4 covered by the last sentence of Section 9.1.4 is hereby
amended and restated to read as set forth on Amendment to Schedule 9.1.4
attached hereto.
 
(m)           Amend Section 9.1.10.  Section 9.1.10 is hereby amended to read in
its entirety as follows:
 
“Taxes.  Each Obligor and Subsidiary has filed all federal, and all material
state and local tax returns and other reports that it is required by law to
file, and has paid, or made provision for the payment of, all federal and all
other material Taxes upon it, its income and its Properties that are due and
payable, except to the extent being Properly Contested.  The provision for Taxes
on the books of each Borrower and Subsidiary is adequate in all material
respects for all years not closed by applicable statutes, and for its current
Fiscal Year.”
 
 
6

--------------------------------------------------------------------------------

 

(n)           Amend Section 9.1.25.  Section 9.1.25 is hereby amended to read in
its entirety as follows:
 
“9.1.25. Subsidiaries.  None of the Obligors has a Subsidiary (other than VIL,
CVTI Receivables, or Covenant Logistics, Inc.) that is not either a Borrower or
a Guarantor.”
 
3.           Effectiveness; Conditions Precedent.  The amendments herein
provided shall be effective as of the date set forth above (the “Amendment
Effective Date”) upon the satisfaction of the following conditions precedent:
 
(a)           The Agent shall have received each of the following documents or
instruments in form and substance acceptable to the Agent:
 
(i)           one or more counterparts of this Amendment, duly executed by each
of the Borrowers, the Parent and the Required Lenders; and
 
(ii)           such other documents, instruments, opinions, certifications,
undertakings, further assurances and other matters as the Agent shall reasonably
request.
 
(b)           A closing fee in the amount of $237,500 shall have been paid to
the Agent, for the pro rata benefit of the Lenders party hereto, which fee shall
be fully earned and non-refundable upon payment, and the fees set forth in a
separate letter agreement between the Borrowers and Agent shall have been paid
to the Agent.
 
4.           Acknowledgment of the Obligors.  The Borrowers and Parent, as
Obligors, hereby acknowledge and agree that, to the best of their knowledge: (a)
none of the Obligors has any defense, offset, or counter­claim with respect to
the payment of any sum owed to the Lenders or the Agent under the Loan
Documents, or with respect to the performance or observance of any warranty or
covenant contained in the Credit Agreement or any of the other Loan Documents;
and (b) the Lenders and the Agent have performed all obligations and duties owed
to the Obligors through the date of this Amendment.
 
5.           Consent and Reaffirmation of Parent Guaranty.  Parent hereby
consents, acknowledges and agrees to the amendments and consent set forth herein
and hereby confirms and ratifies in all respects the Parent Guaranty to which
Parent is a party (including without limitation the continuation of Parent’s
payment and performance obligations thereunder upon and after the effectiveness
of this Amendment and the amendments contemplated hereby) and the enforceability
of the Parent Guaranty against the Parent in accordance with its terms.

 
7

--------------------------------------------------------------------------------

 

6.           Representations and Warranties of the Obligors.  The Borrowers and
Parent, as Obligors, represent and warrant to the Lenders and the Agent that:
 
(a)           Compliance with Loan Agreement.  On the date hereof, and after
giving effect to this Amendment, no Default or Event of Default has occurred and
is continuing;
 
(b)           Representations and Warranties.  On the date hereof, and after
giving effect to this Amendment, the representations and warranties of each
Obligor in the Loan Documents are true and correct in all material
respects  (except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects as of such earlier date);
 
(c)           Power and Authority.  Each Obligor is duly authorized to execute,
deliver and perform this Amendment.  The execution, delivery and performance of
this Amendment and the Credit Agreement, as amended hereby, have been duly
authorized by all necessary action, and do not (a) require any consent or
approval of the holders of Equity Interests of the Obligors, other than those
already obtained; (b) contravene the Organic Documents of any Obligor; (c)
violate or cause a default under any Applicable Law, Material Contract or
Material License; or (d) result in or require the imposition of any Lien (other
than Permitted Liens) on any Property of any Obligor; and
 
(d)           Enforceability.  This Amendment and the Credit Agreement, as
amended hereby, are legal, valid and binding obligations of each Obligor,
enforceable in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally.
 
7.           Effect on Credit Agreement.  Except as specifically amended hereby,
the terms and provisions of the Credit Agreement and the other Loan Documents
are, in all other respects, ratified and confirmed and remain in full force and
effect.  Except as expressly set forth herein, the amendments provided herein
shall not by implication or otherwise limit, constitute a waiver of, or
otherwise affect the rights and remedies of the Lenders or the Agent under the
Credit Agreement or any other Loan Document, nor shall they constitute a waiver
of any Event of Default, nor shall they alter, modify, amend or in any way
affect any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other Loan Document.  Each of the
amendments provided herein shall apply and be effective only with respect to the
provisions of the Credit Agreement specifically referred to by such
amendments.  No reference to this Amendment need be made in any notice, writing,
or other communication relating to the Credit Agreement and the other Loan
Documents, any such reference to the Credit Agreement and the other Loan
Documents to be deemed a reference thereto as respectively amended by this
Amendment.  All references to the Credit Agreement and the other Loan Documents
in any document, instrument, or agreement executed in connection with the Credit
Agreement and the other Loan Documents will be deemed to refer to the Credit
Agreement and the other Loan Documents as respectively amended hereby.
 
8.           Fees and Expenses.  The Company hereby agrees to pay upon demand
all reasonable out-of-pocket expenses incurred by the Agent in connection with
the preparation, negotiation, and consummation of this Amendment, and all other
documents related hereto, including, without limitation, the fees and
disbursements of counsel to the Agent.

 
8

--------------------------------------------------------------------------------

 

9.           Instrument Pursuant to Credit Agreement. This Amendment is a Loan
Document executed pursuant to the Credit Agreement and shall (unless otherwise
expressly indicated herein) be construed, administered and applied in accordance
with the terms and provisions of the Credit Agreement.
 
10.           Further Acts.  Each of the parties to this Amendment agrees that
at any time and from time to time upon the written request of any other party,
it will execute and deliver such further documents and do such further acts and
things as such other party may reasonably request in order to effect the
purposes of this Amendment.
 
11.           Successors.  This Amendment shall be binding upon and inure to the
benefit of Obligors, Agent, Lenders, and their respective successors and
permitted assigns, except that (a) no Obligor shall have the right to assign its
rights or delegate its obligations under this Amendment or any Loan Documents;
and (b) any assignment by a Lender must be made in compliance with Section 13.3
of the Credit Agreement.
 
12.           Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES
(BUT GIVING EFFECT TO FEDERAL LAWS RELATING TO NATIONAL BANKS).
 
13.           Consent to Forum; Arbitration.  EACH OBLIGOR, HEREBY CONSENTS TO
THE NON-EXCLUSIVE JURISDICTION OF ANY FEDERAL OR STATE COURT SITTING IN OR WITH
JURISDICTION OVER THE STATE OF NEW YORK, IN ANY PROCEEDING OR DISPUTE RELATING
IN ANY WAY TO THIS AMENDMENT, AND AGREES THAT ANY SUCH PROCEEDING SHALL BE
BROUGHT BY IT SOLELY IN ANY SUCH COURT.  EACH OBLIGOR, IRREVOCABLY WAIVES ALL
CLAIMS, OBJECTIONS AND DEFENSES THAT IT MAY HAVE REGARDING SUCH COURT’S PERSONAL
OR SUBJECT MATTER JURISDICTION, VENUE OR INCONVENIENT FORUM.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 14.3.1 OF THE CREDIT AGREEMENT.  Nothing herein shall limit the right of
Agent or any Lender to bring proceedings against any Obligor in any other court,
nor limit the right of any party to serve process in any other manner permitted
by Applicable Law.  Nothing in this Amendment shall be deemed to preclude
enforcement by Agent of any judgment or order obtained in any forum or
jurisdiction.  Notwithstanding the foregoing, Section 14.14 of the Credit
Agreement is incorporated herein by reference and shall apply to this Amendment.
 
14.           Counterparts.  This Amendment may be executed in counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of a signature page of any Loan
Document by telecopy or electronic mail shall be as effective as delivery of a
manually executed counterpart of such agreement.
 
15.           Severability.  Wherever possible, each provision of this Amendment
shall be interpreted in such manner as to be valid under Applicable Law.  If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of this
Amendment shall remain in full force and effect.

 
9

--------------------------------------------------------------------------------

 

16.           Entire Agreement.  This Amendment, together with all the Loan
Documents (collectively, the “Relevant Documents”), sets forth the entire
understanding and agreement of the parties hereto in relation to the subject
matter hereof and supersedes any prior negotiations and agreements among the
parties relating to such subject matter.  No promise, condition, representation
or warranty, express or implied, not set forth in the Relevant Documents shall
bind any party hereto, and no such party has relied on any such promise,
condition, representation or warranty.  Each of the parties hereto acknowledges
that, except as otherwise expressly stated in the Relevant Documents, no
representations, warranties or commitments, express or implied, have been made
by any party to the other in relation to the subject matter hereof or
thereof.  None of the terms or conditions of this Amendment may be changed,
modified, waived or canceled orally or otherwise, except in writing and in
accordance with Section 14.1 of the Credit Agreement.
 
[signatures on following page]
 
 
10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.
 

 
BORROWERS:
       
COVENANT TRANSPORT, INC.
             
By:
/s/ Richard B.
Cribbs                                                                           
 
Name:
Richard B. Cribbs
 
Title:
Senior Vice President and Chief Financial Officer
             
CTG LEASING COMPANY
 
SOUTHERN REFRIGERATED TRANSPORT, INC.
 
STAR TRANSPORTATION, INC.
             
By:
/s/ Richard B.
Cribbs                                                                           
 
Name:
Richard B. Cribbs
 
Title:
Treasurer
             
COVENANT ASSET MANAGEMENT, INC.
             
By:
/s/ Richard B.
Cribbs                                                                           
 
Name:
Richard B. Cribbs
 
Title:
Assistant Treasurer
             
COVENANT TRANSPORT SOLUTIONS, INC.
             
By:
/s/ Richard B.
Cribbs                                                                           
 
Name:
Richard B. Cribbs
 
Title:
Vice President and Assistant Treasurer
     


 
11

--------------------------------------------------------------------------------

 

 
PARENT:
       
COVENANT TRANSPORTATION GROUP, INC.
             
By:
/s/ Richard B.
Cribbs                                                                           
 
Name:
Richard B. Cribbs
 
Title:
Senior Vice President and Chief Financial Officer
     


 
12

--------------------------------------------------------------------------------

 
 

   
AGENT AND LENDERS:
         
BANK OF AMERICA, N.A.,
   
as Agent and Lender
             
By:
/s/ Douglas
Cowan                                                                
 
Name:
Douglas Cowan
 
Title:
Senior Vice President
     


 
13

--------------------------------------------------------------------------------

 
 

   
JPMORGAN CHASE BANK, N.A.
                   
By:
/s/ Kennedy A.
Capin                                                                           
 
Name:
Kennedy A. Capin
 
Title:
Officer
     


 
14

--------------------------------------------------------------------------------

 

SCHEDULE 1.1
 
to
Third Amended and Restated Credit Agreement
 
COMMITMENTS OF LENDERS
 
Lender
Revolver Commitment
Percentage
Bank of America, N.A.
$61,471,000.00
64.70632%
JPMorgan Chase Bank, N.A.
$33,529,000.00
35.29368%
Total
$95,000,000.00
100.00000%




 
15

--------------------------------------------------------------------------------

 

Amendment to SCHEDULE 9.1.4
to
Third Amended and Restated Credit Agreement


The following description is added to Schedule 9.1.4:


4.    All options to purchase, warrants, subscription rights, agreements to
issue or sell, and convertible interests (i) described in the Parent's proxy
statement dated April 4, 2012, (ii) issued pursuant to the 2006 Omnibus
Incentive Plan (as amended) during 2012, or (iii) that remain issuable under
such plan.

 
 
16
 
 
Return to Form 8-K [form8k.htm]